Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 1 of 17   PageID #: 2012
                                                                        EXHIBIT
                                                                           24
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 2 of 17   PageID #: 2013
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 3 of 17   PageID #: 2014
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 4 of 17   PageID #: 2015
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 5 of 17   PageID #: 2016
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 6 of 17   PageID #: 2017
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 7 of 17   PageID #: 2018
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 8 of 17   PageID #: 2019
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 9 of 17   PageID #: 2020
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 10 of 17   PageID #: 2021
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 11 of 17   PageID #: 2022
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 12 of 17   PageID #: 2023
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 13 of 17   PageID #: 2024
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 14 of 17   PageID #: 2025
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 15 of 17   PageID #: 2026
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 16 of 17   PageID #: 2027
Case 2:18-cv-00139-JDL Document 97-24 Filed 11/04/20 Page 17 of 17   PageID #: 2028
